DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of IDS filed on 0/24/2020. 
Claims 1-12 are presented for examination.
This application is a 371 of PCT/EP2018/070176 07/25/2018.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-6, and 8-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tethrake et al. (US 2006/0186210) in view of Sayles (US 2015/0320506).
50, comprising: processing the integration surface to shape connection elements for increasing an adhesion of a second material 55 to the integration surface, wherein the second material differs from the first material (see fig.# 2; ¶ 37+); arranging the electrical circuit adjacent to the processed integration surface {herein sleeve-type RFID transponder tag 100} (¶ 32+).
Tethrake et al. fails to specifically teach applying a volume of the second material at least over the processed integration surface in order to enclose the electrical circuit in a fluid-tight manner. 
Sayles teaches millimeter-sized recognition signal badge and identification system for accurately discerning and sorting among similar kinds, which includes to enclose the electrical circuit in a fluid-tight manner (¶ 163-176+, 198-201+, 260-269+).
In view of Sayles’ teachings, it would have been obvious to an artisan of ordinary skill in the art at the time the invention was made to employ into the teachings of Tethrake et al. applying a volume of the second material at least over the processed integration surface in order to enclose the electrical circuit in a fluid-tight manner so as to provide material repellent to water and other aqueous fluids, resistant to cleaning agent and endure of harsh sterilization environments. 
	Re Claim 2.  The method as claimed in claim 1, wherein, the processing the integration 
surface comprises: shaping grid elements, recesses, loops, projection sections, angular elements, cavities having undercuts, and/or cavities for increasing a roughness value as the connection elements (¶ 32+).
Re Claim 5: Tethrake et al. as modified by Sayles teaches device and method, wherein the processing the integration surface comprises: shaping at least one portion of the connection herein antenna portion 119} for signals to and/or from the electrical circuit (¶ 38+).
	Re Claim 6: Tethrake et al. as modified by Sayles teaches device and method, further comprising: shaping the antenna as a helical antenna, as a helical antenna having radial microcavities, as a rectangular antenna, and/or as a butterfly antenna (¶ 4-6).
	Re Claim 8: Tethrake et al. as modified by Sayles teaches device and method, wherein, the processing the integration surface further comprises: shaping at least one depression section {herein interpreted as a recess} in the integration surface, the at least one depression section having a parabolic depression profile (¶ 32+).
	Re Claim 9: Tethrake et al. as modified by Sayles teaches device and method,, wherein the arranging the electrical circuit comprises: arranging the electrical circuit which has at least one detection unit for detecting a physical variable and/or a signal transmission unit for transmitting signals to and/or from the electrical circuit (¶ 4+).
	Re Claim 10: Tethrake et al. as modified by Sayles teaches device and method, wherein the arranging the electrical circuit comprises: encapsulating the electrical circuit with an encapsulation material {herein outer layer 115 encapsulates the internal components and layers} and/or layering the electrical circuit with a thermal protection layer (¶ 30-39+).
	Re Claim 12: Tethrake et al. as modified by Sayles teaches device and method, wherein: the device is a medical device, and the integration surface is located on a handle {herein the handle portion 55} of the medical device (¶ 37+).
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tethrake et al. (US 2006/0186210) as modified by Sayles (US 2015/0320506) as applied to claim 1 above, and further in view of (US 2013/0154803).
The teachings of Tethrake et al. have been discussed above.
	Tethrake et al. fails to specifically teach that the processing the integration surface further comprises: shaping a plurality of antennas aligned in different dimensions.
	Koch teaches method and apparatus for improving radio frequency identification coverage, wherein the processing the integration surface further comprises: shaping a plurality of antennas {herein antennas 1302 & 1304} aligned in different dimensions (see fig. # 13, ¶ 27+).
	In view of Koch’s teachings, it would have been obvious to an artisan of ordinary skill in the art at the time the invention was made to employ into the teachings of Tethrake et al. the processing the integration surface further comprises: shaping a plurality of antennas aligned in different dimensions so as to provide adequate coverage and a versatile approach to interrogating and reading RFID tags within a monitored area.
Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tethrake et al. (US 2006/0186210) as modified by Sayles (US 2015/0320506) as applied to claim 1 above, and further in view of Smith et al. (US 2017/0258551).
 		The teachings of Tethrake et al. have been discussed above. 
		Tethrake et al. fails to specifically teach shaping the connection elements using laser structuring, spark erosion, forming, and/or machining and with an additive manufacturing process.
		Smith et al. teaches deposition of RFID tags, which includes laser structuring/machining and additive manufacturing (¶ 5+). 
		In view of Smith et al.’s teachings, it would have been obvious to an artisan of ordinary skill in the art at the time the invention was made to employ into the teachings of Tethrake et al. using laser structuring, spark erosion, forming, and/or machining and with an additive so as to encompass 3D printing using laser-patterned masks and vapor deposited layers of dielectric materials.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yu et al. (US 2012/0245568) teaches medical instrument and method for fabricating same.
Fabian (US 2005/0049564) teaches attachment of electronic tags to surgical sponges and implements.
Nycz et al. (US 2006/0244593) teaches smart instrument tray RFID reader. 
Tethrake et al. (US 2007/0159337) teaches modular RFID tag.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWYN LABAZE whose telephone number is (571)272-2395.  The examiner can normally be reached on Monday through Friday 8:30AM to 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Steve Paik can be reached on 571-272-2404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/EDWYN LABAZE/Primary Examiner, Art Unit 2887